DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 4, 6-9, and 11-14 are currently pending.
Claims 1, 6, 8, 9, 11, 12, 13, and 14 have been amended.
Claims 3, 5, and 10 have been canceled.

Status of Amendment
The amendment filed on 04/16/2021 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 19 January 2021
The 112(a) rejection from the previous Office Action is withdrawn in view of Applicant’s argument.
The 112(b) rejections regarding the limitation of “edge-oxidized graphene oxide” is withdrawn in view of Applicant’s argument.
The 112(b) rejection of claims 2 and 9 are maintained in view of Applicant’s argument.
The 112(b) rejection of claim 3 is now moot, because claim 3 has been canceled.
The 103 rejections over Kim and Park are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as set forth below as necessitated by Applicant’s amendment.
The 103 rejections over Zhang in view of Kim and Park are maintained in view of Applicant’s argument and amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation of “wherein the edge-oxidized graphene oxide is dispersed in a thermoelectric material” in the last line of the claim. It is unclear whether the recitation of “a thermoelectric material” is referring to the same “thermoelectric material” cited in line 2, or to a different thermoelectric material. Clarification is required. Claims 2 and 4 are rejected for being dependent from claim 1.
Regarding claims 2 and 9, claims 2 and 9 recite the limitation of “the edge-oxidized graphene oxide comprises a graphene having an edge oxidized by 5-50%”. The claimed percentage is not limited by anything. It is not clear what the claimed percentage is referring to. Is it referring to 5-50% of graphene molecules or a weight percentage?  Is it referring to the percentage of carbon atoms bonded to oxygen? Any of said interpretations would read on the claimed invention. Clarification to claim language is required to avoid confusion.
Regarding claim 6, claim 6 recites the limitation of “wherein the edge-oxidized graphene oxide is dispersed in a thermoelectric material” in the last line of the claim. It is unclear whether the recitation of “a thermoelectric material” is referring to the same “thermoelectric material” cited in lines 1-2, or to a different thermoelectric material. Clarification is required. Claims 7-9 and 11 are rejected for being dependent from claim 6.
Regarding claim 12, claim 12 recites the limitation of “wherein the edge-oxidized graphene oxide being dispersed in a thermoelectric material” in lines 8-9 of the claim. It is unclear whether the recitation of “a thermoelectric material” is referring to the same “thermoelectric material” cited in lines 4, or to a different thermoelectric material. Clarification is required. Claims 13-14 are rejected for being dependent from claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2006/0118158 A1 in view of Kim et al., (Investigation on the Thermoelectric Properties of Bismuth Telluride Matrix Composites by Addition of Graphene Oxide Powders) (Document already on the record) and Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document already on the record).
Regarding claims 1 and 6, Zhang et al. teaches a composition [0011] for forming a thermoelectric thick film [0045] comprising one or more components, at least one of which is a thermoelectric material (abstract) such as a Bi-Te based compound [0134-0135] and a binder [0139]. Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.
However, Kim et al. teaches a thermoelectric composition comprising graphene oxide (GO) powder processed by Hummer’s method, wherein the graphene oxide is dispersed in Bi-Sb-Te thermoelectric material (see abstract). Although, Kim teaches that the graphene oxide is formed by introducing oxygen-containing functional groups on the surface of the graphene material (see Introduction section), Kim does not explicitly teach that the graphene oxide is edge-oxidized.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thermoelectric composition of modified Kim for the thermoelectric composition of Zhang, because including 0.1 wt% of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim (See Fig.5 and page 4, Results and Discussion section).
Regarding claim 2, modified Zhang teaches that the bonding ratio of carbon atoms connected to an oxygen containing functional group is between 27.9% to 33.2% (see Fig.4a of Park) for the edge oxidized graphene oxide, overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, modified Zhang teaches that the content of the edge-oxidized graphene oxide in the composition is 0.1 wt% of Graphene oxide-BiSbTe composite (see page 4 of Kim, Result and Discussion Section), which is within the claimed range.
Regarding claim 7, Zhang teaches that the thickness of the thermoelectric film is greater than 100 µm (See [0045] of Zhang), overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, modified Zhang teaches that the edge-oxidized graphene oxide is dispersed on a surface or in an inside of the thermoelectric material (see Fig.2b and Fig.2c of Kim) forming smooth interfaces inside thermoelectric material (see corresponding text to Fig.2C in Kim under “Result and Discussion Section”), which provides a new charge movement path. Note that Zhang teaches that the thermoelectric composite is a porous matrix [0066]. Thusly, said edge-oxidized graphene oxide dispersed on a surface or in an inside of the thermoelectric material would connect the porous region formed inside the thermoelectric compound. In addition, the recitation of “to connect a porous region formed inside the thermoelectric film and provide a new charge movement path” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between 

Regarding claim 9, modified Zhang teaches that the bonding ratio of carbon atoms connected to an oxygen containing functional group is between 27.9% to 33.2% (see Fig.4a of Park) for the edge oxidized graphene oxide, overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, modified Park teaches that as the oxidation time increase the carbon to oxygen atomic ratio of graphene oxide decreases (see Fig.4b of Park and the Result and Discussion Section). Note that E7006, E7012, and E7024 are edge oxidized graphene samples after 6, 12 and 24 hours of oxidation and FOG is a fully oxidized graphene oxide. Therefore, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, modified Zhang teaches that the content of the edge-oxidized graphene oxide in the composition is 0.1 wt% of Graphene oxide-BiSbTe composite (see page 4 of Kim, Result and Discussion Section), which is within the claimed range.
Regarding claim 12, Zhang teaches a method for manufacturing a thermoelectric film, the method comprising manufacturing a composition [0066-0072] for forming a thermoelectric film [0045]. The composition comprising one or more components, at least one of which is a thermoelectric material (abstract) such as a Bi-Te based compound [0134-0135] and a binder [0139], and manufacturing a thermoelectric film by applying the composition for forming a thermoelectric film [0045].
Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.

Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thermoelectric composition of modified Kim for the thermoelectric composition of Zhang, because including 0.1 wt% of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim (See Fig.5 and page 4, Results and Discussion section).
Regarding claim 13, modified Zhang teaches  a cooling or heating device comprising the thermoelectric film of claim 6 suitable to be used in a vehicle ([0143] of Zhang). The recitation of “for internal combustion engine vehicles, hybrid vehicles and electric vehicles” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The cooling/heating device using the thermoelectric film of modified Zhang is capable to be used as a heating/cooling device for internal combustion engine vehicles, hybrid vehicles and electric vehicles.
Regarding claim 14, modified Zhang teaches an electronic material applied to an infrared sensor which comprises the thermoelectric film of claim 6 (see [0144] of Zhang).

Response to Arguments
Applicant's arguments filed on 04/16/2021 have been fully considered but they are not persuasive. 
Applicant arguments (see page 5-6 of Remarks) regarding the 112(a) and 112(b) rejections regarding the recitation of “edge-oxidized graphene oxide” in the claims have been found persuasive, as such said rejections have been withdrawn.
Applicant argues regarding the 112(b) rejection of claims 2 and 9 regarding the claimed percentage that a person of ordinary skill in the art would have easily understood the meaning of the claimed percentage to be referring to the perimeter/edge of the graphene material based the teachings of the specification (see page 6 of Remarks).
The Examiner respectfully disagrees, because neither the specification nor the claim specify what the claimed percentage is referring to. It is not clear whether the claimed percentage is referring to 5-50% of graphene molecules, weight percentage or percentage of carbon atoms bonded to oxygen.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues regarding Zhang reference that Zhang discloses a bulk composite material, which is clearly distinguished from the claimed composition for the thermoelectric thick film containing the EOG dispersed in the thermoelectric material (see page 9 of Remarks).
The Examiner respectfully disagrees and wishes to point out that Zhang specifically teaches that the thermoelectric materials can be thick films having a thickness of greater 100 µm [0045], overlapping with the claimed range of 100-900 µm as required by claim 7. Regarding Applicant’s argument that Zhang does not teach EOG dispersed in the thermoelectric material, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Examiner wishes to point out that Applicant’s allegation of “Park’s EOG would deteriorate the property of Kim’s thermoelectric material by increasing the thermal conductivity” is considered to be an argument of counsel. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Applicant’s argument may be factually correct, but can't be convincing unless it follows directly from the instant spec or is cited from prior art. 
	Applicant further argues “that the claimed invention provides a feature that the EOG is intensively dispersed in the pores generated in the process of forming thick film by applying the EOG to a composition for forming a thermoelectric thick film. However, Kim and Zhang merely teach dispersing the additives to the entire base material. More specifically, the EOG contained in the claimed composition for forming a thermoelectric thick film rapidly disperses materials to edges thereof…most of the EOGs positioned in the pore forming area form a bridge between crystal grains separated by the pores…” (see page 10-11 of Remarks).
the EOG being intensively dispersed in the pores forming a bridge between crystal grains separated by the pores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726